DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purposes of examination, Examiner takes the definition of a radical of hydrogen to be a hydrogen atom with an unpaired electron.
Chem. Mater., Vol. 13 (2001), 1884—1895).

Claims 1-2, 5-7 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0214318 A1 (Fukazawa) as evidenced by A.M. Wrobel & A. Walkiewicz-Pietrzykowska, “Oligomerization and Polymerization Steps in Remote Plasma Chemical Vapor Deposition of Silicon-Carbon and Silica Films from Organosilicon Sources” Chem. Mater., Vol. 13 (2001), 1884—1895 (Wrobel) further in view of US 2010/0025370 A1 (Dieguez-Campo).

Re claim 1, Fukazawa teaches a method of depositing a silicon carbide film (SiC dielectric film) on a substrate, the method comprising: 
providing a substrate (substrate 1)  in a reaction chamber (reaction chamber Fig. 1 [0055-0056]); 
flowing a silicon-containing precursor into the reaction chamber towards the substrate, wherein the silicon-containing precursor has at least two hydrogen atoms bonded to a silicon atom ([0022-0026, 0044-0046] Table 1); 
flowing a co-reactant into the reaction chamber along with the silicon-containing precursor along a flow path without exposure to plasma, wherein the silicon-containing 
generating, from a hydrogen source gas, radicals of hydrogen in a plasma source (Fig. 2 [0022-0124] Table 1); and 
wherein the radicals of hydrogen are in a ground state to react with the silicon-containing precursor and the co-reactant to form a doped or undoped silicon carbide film on the substrate (Fig. 2 [0022-0124] Table 1).

Fukazawa does not explicitly teach wherein the radicals of hydrogen are generated in a remote plasma source and are generated upstream of the silicon-containing precursor and the co-reactant; and introducing the radicals of hydrogen into the reaction chamber and towards the substrate. However, Fukazawa does teach that the reactant hydrogen gas is exposed to plasma thus making a H2 plasma (Fig. 2 [0022-00124] Table 1).

	Dieguez-Campo teaches remote production of reactive gases in PECVD processes ([0002]).

It would have been obvious to one of ordinary skill in the art to produce the reactive hydrogen gas plasma in a remote chamber.



Wrobel teaches that the radiative lifetime of the excited hydrogen radicals are less than 6 nanoseconds and Wrobel further teaches that hydrogen radicals in the ground state are formed initially in the remote hydrogen plasma and remain in the ground state ([page 1887]).

Re claim 2, Fukazawa further teaches wherein the radicals of hydrogen in an environment adjacent to the substrate are radicals of hydrogen in the ground state (Fig. 2 [0022-00124] Table 1).

Wrobel teaches that the radiative lifetime of the excited hydrogen radicals are less than 6 nanoseconds and Wrobel further teaches that hydrogen radicals in the ground state are formed initially in the remote hydrogen plasma and remain in the ground state ([page 1887]).

Re claim 5, Fukazawa further teaches wherein the silicon-containing precursor includes a silane, disilane, trisilane, methylsilane, or dimethylsilane ([0022-0026, 0044-0046] Table 1).

Re claim 6, Fukazawa further teaches wherein the silicon-containing precursor with at least two hydrogen atoms bonded to the silicon atom does not have more than two carbon atoms, nitrogen atoms, and/or oxygen atoms bonded to the silicon atom ([0022-0026, 0044-0046] Table 1).  

Re claim 7, Fukazawa further teaches wherein a percentage of the C-C bonds in the silicon carbide film is equal to or less than 1% of the bonds in the doped or undoped silicon carbide film ([0022-0026, 0044-0046] Table 1). (Fukazawa teaches the forming the same material film using the same conditions of deposition using the same precursors/reactants and deposition conditions therefore the ordinary skilled artisan would expect that the same process formed with the same materials to make the same layer would have the same properties such as C--C bond density (see MPEP 2112.01(I)).

Re claim 15, Fukazawa further teaches wherein the doped or undoped silicon carbide film has a conformality of at least 75% ([0083]) (Fukazawa teaches the forming a highly conformal layer same claimed conditions of deposition using the same precursors/reactants and deposition conditions using ALD which is a highly conformal deposition process therefore the ordinary skilled artisan would expect that the same process formed with the same materials to make the same layer would have the same properties such as conformality (see MPEP 2112.01(I)).

Re claim 16, Fukazawa further teaches wherein the silicon carbide film is undoped silicon carbide (SiC) (Fig. 2 [0022-00124] Table 1).

Re claim 17, Fukazawa further teaches wherein an atomic concentration of silicon in the doped or undoped silicon carbide film is at least 25%, and wherein an atomic concentration of carbon in the doped or undoped silicon carbide film is at least 25% (Fig. 2 [0022-00124] Table 1).

Re claim 18, Fukazawa further teaches wherein the silicon-containing precursor has (i) no C-O bonds, and (ii) no C-N bonds ([0022-0026, 0044-0046] Table 1).

Claims 3, 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0214318 A1 (Fukazawa) as evidenced by A.M. Wrobel & A. Walkiewicz-Pietrzykowska, “Oligomerization and Polymerization Steps in Remote Plasma Chemical Vapor Deposition of Silicon-Carbon and Silica Films from Organosilicon Sources” Chem. Mater., Vol. 13 (2001), 1884—1895 (Wrobel) further in view of US 2010/0025370 A1 (Dieguez-Campo) further in view of US 2003/0139035 A1 (Yim).

Re claims 3 and 4 and 14, Fukazawa as evidenced by Wrobel and Dieguez-Campo teach the method of claim 1, and Fukazawa further teaches wherein the silicon-containing precursor is a silane- based precursor (claim 14) ([0022-0026, 0044-0046] Table 1). 

Fukazawa does not explicitly teach  wherein the hydrocarbon molecule has one or more carbon-to-carbon double bonds or triple bonds (claim 3 and claim 14) nor wherein the hydrocarbon molecule includes propylene, ethylene, butene, pentene, butadiene, pentadiene, hexadiene, heptadiene, toluene, benzene, acetylene, propyne, butyne, pentyne, or hexyne (claim 4).

However, Fukazawa does teach “in an embodiment hexane or other hydrocarbon gas (especially gas with 3 or more carbons) can be used as a reactant gas to enable deposition of film by ALD.” [0040]).

Yim teaches depositing silicon carbide films wherein the co-reactant with the silicon containing precursor is any alphatic hydrocarbon such as ethylene ([0044]).

It would have been obvious at the time of the invention to add the invention of Yim including using an aliphatic hydrocarbon such as ethylene as the co-reactant in Fukazawa. The motivation to do so is that Fukazawa teaches that aliphatic hydrocarbons provide the predictable result of providing adequate carbon in the deposition of SiC films as demonstrated by Yim.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812